Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 17, 2017

The Court of Appeals hereby passes the following order:

A17E0028. IN THE INTEREST OF I. H. H., A CHILD (MOTHER).

      Upon consideration of the mother’s First Motion for Extension of Time to File
Application for Discretionary Appeal in the above-styled matter in which her parental
rights to the child I. H. H. were terminated, the same is hereby GRANTED. The
mother shall have until Monday, January 23, 2017, to file her application for
discretionary appeal in the above-styled matter.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/17/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.